57 S.E.2d 653 (1950)
231 N.C. 509
STATE
v.
DANIELS et al.
No. 290.
Supreme Court of North Carolina.
March 1, 1950.
Harry McMullan, Attorney General, Ralph Moody, Assistant Attorney General, for the State.
Herman L. Taylor, Raleigh, C. J. Gates, Durham, for defendants, appellants.
PER CURIAM.
The defendants were tried and convicted at the May Term, 1949, of Pitt County Superior Court, on an indictment charging murder in the first degree, and were sentenced to death, from which judgment they gave notice of appeal. Not having served Case on Appeal in apt time they applied to this Court for a writ of certiorari for bringing up the Case on Appeal, which was denied for want of merit. State v. Daniels, 231 N.C. 17, 56 S.E.2d 2. Subsequently they petitioned the Court for leave to file a writ of error coram nobis; and not having brought themselves within the purview of such a writ, petition was denied. State v. Daniels, 231 N.C. 341, 56 S.E.2d 646. The above cited reports are referred to for a history of the case.
*654 No case on appeal having been filed in the office of the Clerk, the Attorney General has caused the record proper to be filed in this Court and moves that the case and record be docketed and the appeal dismissed under Rule 17 of the Rules of Practice of the Court.
We have carefully examined the record filed in this case and find no error therein. For the causes stated the motion of the Attorney General is allowed; the judgment of the lower court is affirmed and the appeal is dismissed. State v. Watson, 208 N.C. 70, 179 S.E. 455; State v. Johnson, 205 N.C. 610, 172 S.E. 219; State v. Goldston, 201 N.C. 89, 158 S.E. 926; State v. Hamlet, 206 N.C. 568, 174 S.E. 451.
As to each defendant: Judgment affirmed; Appeal dismissed.